            Case 1:21-cv-05981-LGS Document 7 Filed 08/13/21 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 In re                                                        :     21 Civ. 5981 (LGS)
                                                              :
 GISELE BOUILLETTE ALLARD,                                    :   Case No. 18-14092 (MG)
                                              Debtor.         :
                                                              :          ORDER
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        The parties should abide by this Court’s Individual Rules of Practice in Civil Pro Se

Cases, which are attached to this Order and can be found on the internet at

http://www.nysd.uscourts.gov/judge/Schofield.

        Pro se Debtor is advised that for assistance with filing documents and general questions

about the docket she may contact the Court’s Pro Se Intake unit at (212) 805-0175.

        Any party who is not incarcerated and is appearing pro se (without an attorney) may

contact the New York Legal Assistance Group Legal Clinic for Pro Se Litigants in the Southern

District of New York, which is a free legal clinic staffed by attorneys and paralegals to assist

those who are representing themselves in civil lawsuits in the Southern District of New York.

The Clinic can be contacted on their website at https://nylag.org/pro-se-clinic/ or by calling

(212) 659-6190. The Clinic is not part of or run by the Court.

        The Clerk of Court is respectfully directed to mail (1) this Order; (2) the Order dated

August 12, 2021, at Docket No. 6; (3) the Motion for Permission for Electronic Case Filing, at

http://www.nysd.uscourts.gov/file/forms/motion-for-permission-for-electronic-case-filing-for-

pro-se-cases; and (4) the Pro Se (Nonprisoner) Consent & Registration Form to Receive

Documents Electronically, at http://nysd.uscourts.gov/file/forms/consent-to-electronic-service-

for-pro-se-cases to pro se Debtor at 134 West 119th St., New York, NY 10026.

Dated: August 13, 2021
       New York, New York
          Case 1:21-cv-05981-LGS Document 7 Filed 08/13/21 Page 2 of 4




                      SPECIAL RULES & PRACTICES IN CIVIL PRO SE CASES
                   JUDGE LORNA SCHOFIELD, UNITED STATES DISTRICT JUDGE

Pro Se Office
United States District Court
Southern District of New York
500 Pearl Street, Room 200
New York, New York 10007
(212) 805-0175

1. Communications

   A. By a Pro Se Party. All communications with the Court by a pro se party must be sent to the
      Pro Se Office and must include an Affidavit of Service or other statement affirming that the
      pro se party sent a copy to all other parties or to their counsel if they are represented. No
      documents or Court filings should be sent directly to Chambers.

   B. By Parties Represented by Counsel. Communications with the Court by a represented
      party shall be governed by Judge Schofield’s Individual Rules and Practices in Civil Cases,
      available at http://nysd.uscourts.gov/judge/Schofield. Such communications must be
      accompanied by an Affidavit of Service affirming that the pro se party was served with a
      copy of the communication.

   C. Requests for Adjournments or Extensions of Time. All requests for adjournments or
      extensions of time must be made in writing and must state: (1) the original date(s); (2) the
      number of previous requests for adjournment or extension; (3) whether these previous
      requests were granted or denied; and (4) whether the adversary consents and, if not, the
      reasons given by the adversary for refusing to consent. If the requested adjournment or
      extension affects any other scheduled dates, a represented party must submit a proposed
      Revised Scheduling Order. A pro se party may, but is not required to, submit a proposed
      Revised Scheduling Order. Requests for extensions of deadlines regarding a matter that has
      been referred to a Magistrate Judge shall be directed to that assigned Magistrate Judge.
      Absent an emergency, any request for adjournment of a court conference shall be made at
      least 48 hours prior to the scheduled appearance. Requests for extensions ordinarily will be
      denied if made after the expiration of the original deadline.

2. Filing of Papers.

   A. By a Pro Se Party. All papers to be filed with the Court by a pro se party, along with any
      courtesy copies of those papers, must be sent to the Pro Se Office, United States Courthouse,
      500 Pearl Street, Room 230, New York, New York 10007, and must include an Affidavit of
      Service or other statement affirming that the pro se party sent copies to all other parties or to
      their counsel if they are represented. If counsel for a party in a pro se case files and delivers
      a Notice of Waiver of Paper Service pursuant to section 2(C) below, the pro se party will no
      longer be required to (1) send copies to counsel who filed the waiver or (2) file a
      corresponding Affidavit of Service but will still need to submit paperwork to the Pro Se
      Office for filing on ECF.



                                                  1
          Case 1:21-cv-05981-LGS Document 7 Filed 08/13/21 Page 3 of 4




   B. By Parties Represented by Counsel. Counsel in pro se cases must serve a pro se party with
      a paper copy of any document that is filed electronically and file with the Court a separate
      Affidavit of Service. Submissions filed without proof that the pro se party was served will
      not be considered.

   C. Waiver of Paper Service by Counsel. Counsel in pro se cases designated to the ECF
      system may waive paper service upon themselves and rely on service through the ECF
      system by electronically filing a Notice of Waiver of Paper Service (available at
      http://nysd.uscourts.gov/file/forms/waiver-of-rule-5-service-for-pro-se-cases and in the Pro
      Se Office) and delivering a paper copy of such Notice to the pro se party. Where such Notice
      is filed, the pro se party will no longer be required to: (1) serve paper documents on the
      counsel who filed the waiver or (2) file proof of service of such document. Counsel in pro se
      cases designated to the ECF system are strongly encouraged to file such a waiver.

3. Discovery. All requests for discovery must be sent to counsel for the opposing party. Discovery
   requests must not be sent to the Court.

4. Motions

   A. Filing and Service. Unless otherwise ordered by the Court, papers filed in opposition to a
      motion must be served and filed within four weeks of service of the motion papers, and reply
      papers, if any, must be served and filed within two weeks of receipt of opposition papers.

   B. Courtesy Copy. All motion papers should include one courtesy copy. All courtesy copies
      shall be clearly marked as such.

   C. Oral Argument. The Court will determine whether argument will be heard and, if so, will
      advise the parties of the argument date.

   D. Pro Se Notices. Parties who file a motion to dismiss, a motion for judgment on the pleadings
      or a motion for summary judgment must provide the pro se party with a copy of the notices
      required under Local Civil Rules 12.1 or 56.2.

5. Initial Case Management Conference. The Court will generally schedule an initial case
   management conference within four months of the filing of the Complaint. An incarcerated party
   may not be able to attend this or other conferences, but may be able to participate by telephone or
   video conference.

6. Trial Documents

   A. Pretrial Statement. Unless otherwise ordered by the Court, within 30 days of the
      completion of discovery, a pro se party shall file a concise, written Pretrial Statement. This
      Statement need take no particular form, but it must contain the following: (1) a statement of
      the facts the pro se party hopes to prove at trial; (2) a list of all documents or other physical
      objects that the pro se party plans to put into evidence at trial; and (3) a list of the names and
      addresses of all witnesses the pro se party intends to have testify at trial. The Statement must
      be sworn by the pro se party to be true and accurate based on the facts known by the pro se
      party. The pro se party shall file an original of this Statement with the Pro Se Office and an
      Affidavit of Service or other statement affirming that the pro se party sent a copy to all other

                                                   2
           Case 1:21-cv-05981-LGS Document 7 Filed 08/13/21 Page 4 of 4




       parties or their counsel if they are represented. Two weeks after service of the pro se party’s
       Statement, counsel for any represented party must file and serve a similar Statement
       containing the same information.

   B. Other Pretrial Filings. At the time of filing the Pretrial Statement, any parties represented
      by counsel must also submit proposed findings of fact and conclusions of law, if the case is to
      be tried before only a judge without a jury, or a proposed jury charge, if it will be tried before
      a jury. The pro se party may also file either proposed findings of fact and conclusions of law
      or a proposed jury charge, but is not required to do so.

If you have any questions about these rules and practices, please contact the Pro Se Office at (212)
805-0175.




                                                  3
